 



Exhibit 10.53
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [insert date] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a restricted stock unit award (the “RSU Award”),
which is an unfunded, unsecured promise by the Company to deliver [insert
shares] shares of Common Stock subject to the terms and provisions of this
Restricted Stock Unit Agreement (the “RSU Agreement”) and the Company’s 2003
Equity Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.
     Unless otherwise defined herein, the terms in this RSU Agreement shall be
given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this RSU Agreement and the
Plan, and provided that you remain in continuous service as a member of the
Company’s Board of Directors (the “Board”) from the Date of Award, to the
vesting date(s) listed below; the shares subject to the RSU Award shall vest and
be converted into an equivalent number of shares of Common Stock on the vesting
date(s) according to the schedule below.

      Number of RSUs   Vesting Date(s)

In addition, at the sole discretion of the Company, the RSU Award may be settled
by a cash payment on the date the Grantee first has a right to receive the
shares rather than by a delivery of shares. Such cash payment, if any, will be
equal to the Fair Market Value of the shares on the vesting date. Shares will be
issued and delivered to the Grantee, or a cash payment made, as soon as
practicable after the RSU Award vests in accordance with the terms set forth in
the RSU Agreement. However, no shares will be converted or issued and no cash
payment, if any, shall be made prior to the applicable vesting date.
          (a) Hold Period and Other Restrictions on Issuance and Delivery of
Share:
          No vested shares subject to the RSU Award shall be issued or delivered
to the Grantee until [insert date] (the “Delivery Date”). On the Delivery Date,
100 percent of the vested shares shall be issued and delivered to the Grantee
unless such shares were previously forfeited pursuant to the terms of the RSU
Agreement or the terms of the Plan or were otherwise used to meet the Grantee’s
tax obligation described in Section 4 below.

1



--------------------------------------------------------------------------------



 



          (b) Acceleration in the event of Death, Disability, Termination of
Service or Change of Control.
          Regardless of any Hold Period or other Restrictions on Issuance and
Delivery of Shares, the Delivery Date for shares that have vested under the RSU
Award will be automatically accelerated, issued and such shares will be deemed
delivered and available to the Grantee as of the date of the first to occur of
the following specific events (provided that such date is after the original
vesting date for the respective shares): (i) the date of Grantee’s death,
(ii) the date of determination of Grantee’s permanent disability, or (iii) the
date of termination of Grantee’s service with the Company (for any reason), or
(iv) the date of a change in control of the Company (as defined under Code
Section 409A).
     3. Purchase Price. The RSU Award is granted in consideration for past (and
future) services rendered to the Company or for its benefit and, accordingly,
shall have no purchase price ($0.00).
     4. Taxes. Regardless of any action the Company takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, or other tax-related withholding (“Tax Related Items”), Grantee
acknowledges that the ultimate liability for all Tax Related Items legally due
by Grantee is and remains Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the RSU Award, including the
grant of the RSU Award, the vesting of the RSU Award, the conversion of the RSU
Award into shares or the receipt of an equivalent cash payment, the subsequent
sale of any shares acquired at vesting, the receipt of any dividends, or the
sufficiency of any payments made for or by the Grantee to satisfy the
Tax-Related Items; and (ii) does not commit to structure the terms of the grant
or any aspect of the RSU Award to reduce or eliminate the Grantee’s liability
for Tax Related Items.
          (a). Notwithstanding the foregoing, and anything to the contrary in
the RSU Agreement, the Grantee may direct the Company at any time to issue and
distribute to the Grantee and make available for sale the maximum number of
vested shares necessary for the Grantee to pay and satisfy any taxes or
withholdings required in conjunction with income or value imputed to the Grantee
from the vesting of the shares.
     4. Restrictions on Issuance. No shares will be issued in connection with
the RSU Award if the issuance of such shares would constitute a violation of any
applicable laws.
     5. Delivery of Shares. Until shares subject to the RSU Award are issued and
delivered, the Grantee will have no rights as a shareholder including the right
to receive dividends and the right to vote the shares. In addition, at the sole
discretion of the Company, the RSU Award may be settled by a cash payment on the
Delivery Date rather than by a delivery of shares. Such cash payment, if any,
will be equal to the Fair Market Value of the shares on the Delivery Date.
     6. Termination of Continuous Service. In the event that the Grantee ceases
to be a member of the Board for any reason, including death, disability,
resignation or failure of

2



--------------------------------------------------------------------------------



 



nomination or election for subsequent term, any unvested portion of the RSU
award shall automatically terminate and be deemed forfeit.
     7. Transferability of Award. The RSU Award may not be transferred, pledged,
sold, assigned, alienated or otherwise encumbered by Grantee in any manner other
than by will or by the laws of descent and distribution. Any such purported
transfer, pledge, sale, assignment, alienation or encumbrance will be void and
unenforceable against the Company. The terms of the RSU Award shall be binding
upon the executors, administrators, heirs and successors of the Grantee.
     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this RSU Agreement or (ii) to treat as
owner of such shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
     9. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the RSU Award (or the vesting of Grantee’s right to
receive or dispose of the shares subject to the RSU Award). The Grantee
represents that he or she has had the opportunity to consult with any tax
consultants the Grantee deems advisable in connection with receipt or
disposition of the shares and that the Grantee is not relying on the Company or
its counsel for any tax advice.
     10. Entire Agreement: Governing Law. The Plan and this RSU Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this RSU Agreement (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties. The Plan
and this RSU Agreement are to be construed in accordance with and governed by
the laws of the State of California without giving effect to any conflict of law
rule. Should any provision of the Plan or this RSU Agreement be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.
     11. Headings. The captions used in this RSU Agreement are inserted for
convenience and shall not be deemed a part of this RSU Agreement for
construction or interpretation.
     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below or to such other address as such party may designate in writing from time
to time to the other party.
     13. Rights as Shareholder. Until the Grantee has satisfied all requirements
for vesting of the RSU Award, , and such vested shares have been issued and
delivered pursuant to the terms

3



--------------------------------------------------------------------------------



 



of the Plan and this RSU Agreement, the Grantee shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such shares of stock subject to the RSU Award.
     14. Deferral of Compensation. Payments made pursuant to this Plan and RSU
Agreement are intended to comply with or qualify for an exemption from
Section 409A of the Internal Revenue Code (“Section 409A”). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this RSU Agreement
to ensure that all shares subject to the RSU Award are made in a manner that
qualifies for exemption from or complies with Section 409A; provided however,
that the Company makes no representations that the shares will be exempt from
Section 409A and makes no undertaking to preclude Section 409A from applying to
this RSU Award.
     15. Nature of the RSU Award. In accepting the RSU Award, the Grantee
acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this RSU
Agreement;
          (b) the grant of the RSU Award is voluntary and occasional, and does
not create any contractual or other right to receive future RSU Awards, or
benefits in lieu of RSU Awards, even if RSU Awards have been granted repeatedly
in the past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) the Grantee is voluntarily participating in the Plan;
          (e) the RSU Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, and
which is outside the scope of the Grantee’s employment contract, if any;
          (f) the RSU Award is not part of normal or expected compensation for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
          (g) because the Grantee is not an employee of the Company, the grant
of the RSU Award will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the RSU Award will
not be interpreted to form an employment contract with any subsidiary or
Affiliate of the Company;
          (h) the future value of the shares is unknown and cannot be predicted
with certainty;
          (i) the value of the shares obtained pursuant to the RSU Award may
increase or decrease in value;

4



--------------------------------------------------------------------------------



 



          (j) in consideration of the grant of the RSU Award, the Grantee does
not acquire any claim or entitlement to compensation or damages that otherwise
could arise from termination of the RSU Award or diminution in value of the RSU
Award, or shares acquired pursuant to the RSU Award, upon termination of the
Grantee’s service to the Company (for any reason whatsoever and whether or not
in breach of local labor laws), and the Grantee hereby irrevocably waives and
releases the Company from any such claim or entitlement that may arise; if,
notwithstanding the foregoing, any such claim or entitlement is found by a court
of competent jurisdiction to have arisen;
          (k) by signing this RSU Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement; and
          (l) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively in service for purposes of this RSU
Award.
     16. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the RSU or any
other entitlement to shares, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired after vesting of the RSU. The Grantee understands
that Data will be held as long as is reasonably necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.

5



--------------------------------------------------------------------------------



 



     17. Language. If the Grantee has received this or any other document
related to the Plan or the RSU Award translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
     18. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the RSU Award or this RSU Agreement, and rights or
obligations thereunder or hereunder, shall be exclusively submitted to binding
arbitration before an independent and qualified arbitrator in accordance with
the American Arbitration Association and its rules then in effect, without
reference to conflict of laws principles. Arbitration shall be the exclusive
forum for any dispute, claim or cause arising hereunder, and the decision and
award by the arbitrator shall be final, binding upon and non-appealable by the
parties and may be entered in any state court of California having jurisdiction.
The arbitrator shall be without authority or jurisdiction to award either party
its attorneys’ fees or costs incurred in the matter. In addition, the arbitrator
shall be without authority or jurisdiction to award either party, for any claim,
cause or action arising hereunder, any incidental, special, consequential or
exemplary damages of any nature, including but not limited to punitive damages;
provided, however, that provisional or injunctive remedies and relief shall be
available as appropriate to each party.
     19. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
****************************
     The Grantee acknowledges receipt of a copy of the Plan and the RSU
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the RSU Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed the Plan and the RSU Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this RSU Agreement. The Grantee agrees to notify the Company upon any
change in the residence address indicated in this RSU Agreement.

6



--------------------------------------------------------------------------------



 



                  Submitted by:       Accepted by:    
 
                GRANTEE:       ASYST TECHNOLOGIES, INC.    
 
               
 
      By:        
 
         
 
            Title: Vice President, General Counsel & Secretary    
 
(Signature)
                Address:       Address:      
 
      46897 Bayside Parkway    
 
                        Fremont, CA 94538    
 
               

7